DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19-36 are pending in this application.

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/12/2022, with respect to the rejection of claims 19-36 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Matsumoto (US20170062110A1).

Claim Objections
Claim 34 is objected to because of the following informalities:  On line 4, “the part movable” should be –the at least one part movable--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-21, 23, 28-36 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Matsumoto (US20170062110A1).
Regarding claim 19, Matsumoto teaches a method (abstract, In the dither current power supply control method) for controlling a part movable ([0004], control a position of a movable valve of the proportional solenoid valve) with a coil (i.e. proportional solenoid valve 105) (fig.1), the method comprising: scanning a current (i.e. current detection resistor 153) (fig.1) flowing through the coil ([0072], current detection signal If at a voltage proportional to the energization current of the proportional solenoid coil 105) to generate a coil signal (i.e. current detection signal If) (figs. 1 and 2); and ascertaining at least one movement parameter (e.g. output of PI 28) (fig.2) representing an oscillatory movement of the part ([0088], Proportional/integral means 28 generates an error signal including a component proportional to the deviation value between the target average current Iaa set by the target average current setting means 21b and the detected average current Idd) by using the coil signal (e.g. If is fed to 27a, 27b and then the PI 28) (fig.2).
Regarding claim 20, Matsumoto teaches the method of claim 19, further comprising: changing at least one signal parameter ([0089], Instruction current setting means 24a sets a dither large current I2 and a dither small current I1) of a dither setpoint signal (i.e. target current It) (fig.2) for generating the oscillatory movement (implicit, It leads to DRV signal as seen in fig.2) by comparing the movement parameter to the at least one dither setpoint signal value to adapt the oscillatory movement to the dither setpoint signal value ([0089], based on a combined target current It acquired by adding the target average current Iaa set by the target average current setting means 21b and the error signal including the proportional/integral components generated by the proportional/integral means 28).
Regarding claim 21, Matsumoto teaches the method of claim 19, wherein in the scanning, the current is scanned at a scanning rate that is a function of the dither period of the dither signal ([0087], The digital filter 27b calculates a moving average of the detected current Id during a period of the smoothing time constant Tf as a detected average current Idd, and a smoothing time constant Tf is a value more than a dither amplitude cycle Td).
Regarding claim 23, Matsumoto teaches the method of claim 19, wherein in the scanning, the current and/or the voltage is/are scanned at a scanning rate that is a function of the PWM frequency and/or PWM period of the signal ([0099], Command pulse generation means 26a is mainly constructed by the ring counter 123a, and is configured to generate, based on the PWM duty γ set by the PWM duty setting means 25a, the drive pulse signal DRV, which has the PWM cycle τ and the on period τon, and the drive switching device 151 is controlled to turn on/off by the drive pulse signal DRV) (it is necessarily true that signal If is obtained as a function of PWM cycle).
Regarding claim 28, Matsumoto teaches the method of claim 19, wherein in the ascertaining, the movement parameter is ascertained by using at least one model function imitating the oscillatory movement (i.e. target average current Iaa) (fig.2).
Regarding claim 29, Matsumoto teaches the method of claim 19, further comprising: averaging the coil signal to generate an averaged coil signal (i.e. detected average current Idd) (fig.2), the movement parameter being ascertained in the ascertaining by using the averaged coil signal (e.g. It and inturn DRV are obtained from Idd) (fig.2).
Regarding claim 30, Matsumoto teaches the method of claim 19, wherein in the ascertaining, a speed and/or a position of the part ([0068], a selection position of a gear shift lever, an engine rotational sensor, a vehicle speed sensor, and an accelerator position sensor for detecting a depressing degree of an accelerator pedal) is ascertained as the movement parameter (implicit, as the control circuit of fig.1 is for coil 105).
Regarding claim 31, Matsumoto teaches the method of claim 19, wherein in the ascertaining, position of the part ([0068], a selection position of a gear shift lever, an engine rotational sensor, a vehicle speed sensor, and an accelerator position sensor for detecting a depressing degree of an accelerator pedal) is ascertained as the movement parameter (implicit, as the control circuit of fig.1 is for coil 105).
Regarding claim 32, Matsumoto teaches the method of claim 19, wherein in the changing, an amplitude ([0083], Dither amplitude current setting means 22b is configured to calculate a dither amplitude current ΔI) of the dither setpoint signal is changed as the signal parameter (implicit, ΔI necessarily changes It in fig.2).
Regarding claim 33, Matsumoto teaches a device (i.e. dither current power supply control apparatus 100A) (fig.1) for controlling a part movable ([0004], control a position of a movable valve of the proportional solenoid valve) with a coil (i.e. proportional solenoid valve 105) (fig.1), comprising: at least one unit (e.g. components in 100A) (fig.1) configured to perform the following: scanning a current (i.e. current detection resistor 153) (fig.1) flowing through the coil ([0072], current detection signal If at a voltage proportional to the energization current of the proportional solenoid coil 105) to generate a coil signal (i.e. current detection signal If) (figs. 1 and 2); and ascertaining at least one movement parameter (e.g. output of PI 28) (fig.2) representing an oscillatory movement of the part ([0088], Proportional/integral means 28 generates an error signal including a component proportional to the deviation value between the target average current Iaa set by the target average current setting means 21b and the detected average current Idd) by using the coil signal (e.g. If is fed to 27a, 27b and then the PI 28) (fig.2).
Regarding claim 34, Matsumoto teaches a solenoid valve (i.e. proportional solenoid valve 105) (fig.1), comprising: at least one coil ([0004], dither current is supplied to a proportional solenoid coil); at least one part movable with the coil ([0004], control a position of a movable valve of the proportional solenoid valve); and a device (i.e. dither current power supply control apparatus 100A) (fig.1) for controlling the at least one part movable with the coil (implicit), including at least one unit (e.g. components in 100A) (fig.1) configured to perform the following: scanning a current (i.e. current detection resistor 153) (fig.1) flowing through the coil ([0072], current detection signal If at a voltage proportional to the energization current of the proportional solenoid coil 105) to generate a coil signal (i.e. current detection signal If) (figs. 1 and 2); and ascertaining at least one movement parameter (e.g. output of PI 28) (fig.2) representing an oscillatory movement of the part ([0088], Proportional/integral means 28 generates an error signal including a component proportional to the deviation value between the target average current Iaa set by the target average current setting means 21b and the detected average current Idd) by using the coil signal (e.g. If is fed to 27a, 27b and then the PI 28) (fig.2).
Regarding claim 35, Matsumoto teaches a non-transitory computer readable medium (i.e. CPU 120A) (fig.1) having a computer program ([0034], microprocessor configured to cooperate with a program memory and a calculation RAM memory), which is executable by a processor ([0034], microprocessor configured), comprising: a program code arrangement (implicit, as seen in fig.1A) having program code for controlling a part movable ([0004], control a position of a movable valve of the proportional solenoid valve) with a coil (i.e. proportional solenoid valve 105) (fig.1), by performing the following: scanning a current (i.e. current detection resistor 153) (fig.1) flowing through the coil ([0072], current detection signal If at a voltage proportional to the energization current of the proportional solenoid coil 105) to generate a coil signal (i.e. current detection signal If) (figs. 1 and 2); and ascertaining at least one movement parameter (e.g. output of PI 28) (fig.2) representing an oscillatory movement of the part ([0088], Proportional/integral means 28 generates an error signal including a component proportional to the deviation value between the target average current Iaa set by the target average current setting means 21b and the detected average current Idd) by using the coil signal (e.g. If is fed to 27a, 27b and then the PI 28) (fig.2).
Regarding claim 36, Matsumoto teaches the computer readable medium of claim 35, further comprising: changing at least one signal parameter ([0089], Instruction current setting means 24a sets a dither large current I2 and a dither small current I1) of a dither setpoint signal (i.e. target current It) (fig.2) for generating the oscillatory movement (implicit, It leads to DRV signal as seen in fig.2) by comparing the movement parameter to the at least one dither setpoint signal value to adapt the oscillatory movement to the dither setpoint signal value ([0089], based on a combined target current It acquired by adding the target average current Iaa set by the target average current setting means 21b and the error signal including the proportional/integral components generated by the proportional/integral means 28).

Claims 19-21, 28 and 30-36 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Bange (US20180350497A1).
Regarding claim 19, Bange teaches a method (abstract, A method for determining a current that flows through a load) for controlling a part (i.e. armature 115) (fig.1) movable with a coil (i.e. coil 110) (fig.1), the method comprising: scanning (e.g. sampling device 160) (fig.1) a current flowing through the coil ([0024], a momentary value of the current flowing through the load 105) and/or a voltage applied to the coil to generate a coil signal (e.g. signal going into coil 110) (fig.1); and ascertaining (e.g. activation device 130) (fig.1) at least one movement parameter ([0025], Parameters for executing the dithering) representing an oscillatory movement of the part (implicit) by using the coil signal ([0025], dithering component is generated by the current control 155 … dithering component is generated by the current control 155 … Parameters for executing the dithering can be stored permanently in the activation device 130 … The DC component that is to flow through the load 105 is then entered externally via the interface 140 as needed, and implemented automatically by the activation device 130 or the current control 155 … If the current actually flowing through the load 105 is to be supplied, then the momentary current can be sampled by means of the sampling device 160).
Regarding claim 20, Bange teaches the method of claim 19, further comprising: changing ([0030], The activation device 130 is configured to superimpose the dithering component 215 with the externally specified DC component 210) at least one signal parameter ([0027], dithering component 215 can be only positive, only negative, or, as depicted, positive or negative at different points in time, in relation to the DC component 210 … Further parameters affecting the dithering can comprise an amplitude 230 or an increment 235) of a dither setpoint signal ([0031], determination takes place thereby on the basis of a momentary current flowing through the load 105, and one or more dithering parameters) for generating the oscillatory movement by comparing the movement parameter to the dither setpoint signal value to adapt the oscillatory movement to the dither setpoint signal value (implicit functionality of activation device).
Regarding claim 21, Bange teaches the method of claim 19, wherein in the scanning, the current and/or the voltage is/are scanned at a scanning rate that is a function of the dither frequency and/or dither period of the dither signal ([0026], It is proposed that the sampled momentary current be calculated on the basis of a dithering parameter that applies at the time of the sampling).
Regarding claim 28, Bange teaches the method of claim 19, wherein in the ascertaining, the movement parameter is ascertained by using at least one model function imitating the oscillatory movement ([0026], It is proposed that the sampled momentary current be calculated on the basis of a dithering parameter that applies at the time of the sampling).
Regarding claim 30, Bange teaches the method of claim 19, wherein in the ascertaining, a speed and/or a position of the part is ascertained as the movement parameter ([0027], dithering component 215 can be only positive, only negative, or, as depicted, positive or negative at different points in time, in relation to the DC component 210 … Further parameters affecting the dithering can comprise an amplitude 230 or an increment 235).
Regarding claim 31, Bange teaches the method of claim 19, wherein in the ascertaining, an amplitude or a root-mean- square value of the speed and/or position of the part is ascertained as the movement parameter ([0027], dithering component 215 can be only positive, only negative, or, as depicted, positive or negative at different points in time, in relation to the DC component 210 … Further parameters affecting the dithering can comprise an amplitude 230 or an increment 235).
Regarding claim 32, Bange teaches the method of claim 19, wherein in the changing, an amplitude or a root-mean-square value and/or a frequency of the dither setpoint signal is changed as the signal parameter ([0027], dithering component 215 can be only positive, only negative, or, as depicted, positive or negative at different points in time, in relation to the DC component 210 … Further parameters affecting the dithering can comprise an amplitude 230 or an increment 235).
Regarding claim 33, Bange teaches a device (i.e. system 100) (fig.1) for controlling a part (i.e. armature 115) (fig.1) movable with a coil (i.e. coil 110) (fig.1), comprising: at least one unit (e.g. sampling device 160) (fig.1) configured to perform the following: scanning a current flowing through the coil ([0024], a momentary value of the current flowing through the load 105) and/or a voltage applied to the coil to generate a coil signal (e.g. signal going into coil 110) (fig.1); and ascertaining (e.g. activation device 130) (fig.1) at least one movement parameter ([0025], Parameters for executing the dithering) representing an oscillatory movement of the part (implicit) by using the coil signal ([0025], dithering component is generated by the current control 155 … dithering component is generated by the current control 155 … Parameters for executing the dithering can be stored permanently in the activation device 130 … The DC component that is to flow through the load 105 is then entered externally via the interface 140 as needed, and implemented automatically by the activation device 130 or the current control 155 … If the current actually flowing through the load 105 is to be supplied, then the momentary current can be sampled by means of the sampling device 160).
Regarding claim 34, Bange teaches a solenoid valve ([0022], coil 110 with an armature 115, also referred to as a solenoid armature, that acts on a hydraulic piston 120), comprising: at least one coil (i.e. coil 110) (fig.1); at least one part (i.e. armature 115) (fig.1) movable with the coil (implicit); and a device (i.e. system 100) (fig.1) for controlling the part movable with the coil (implicit), including at least one unit configured to perform the following: scanning (e.g. sampling device 160) (fig.1) a current flowing through the coil ([0024], a momentary value of the current flowing through the load 105) and/or a voltage applied to the coil to generate a coil signal (e.g. signal going into coil 110) (fig.1); and ascertaining (e.g. activation device 130) (fig.1) at least one movement parameter ([0025], Parameters for executing the dithering) representing an oscillatory movement of the part (implicit) by using the coil signal ([0025], dithering component is generated by the current control 155 … dithering component is generated by the current control 155 … Parameters for executing the dithering can be stored permanently in the activation device 130 … The DC component that is to flow through the load 105 is then entered externally via the interface 140 as needed, and implemented automatically by the activation device 130 or the current control 155 … If the current actually flowing through the load 105 is to be supplied, then the momentary current can be sampled by means of the sampling device 160).
Regarding claim 35, Bange teaches a non-transitory computer readable medium (i.e. activation device 130) (fig.1) having a computer program ([0025], Parameters for executing the dithering can be stored permanently in the activation device 130) (here, executing is interpreted as computer program), which is executable by a processor (i.e. processor 150) (fig.1), comprising: a program code arrangement having program code ([0025], Parameters for executing the dithering can be stored permanently in the activation device 130) for controlling a part (i.e. armature 115) (fig.1) movable with a coil (i.e. coil 110) (fig.1), by performing the following: scanning (e.g. sampling device 160) (fig.1) a current flowing through the coil ([0024], a momentary value of the current flowing through the load 105) and/or a voltage applied to the coil to generate a coil signal (e.g. signal going into coil 110) (fig.1); and ascertaining (e.g. activation device 130) (fig.1) at least one movement parameter ([0025], dithering component is generated by the current control 155 … dithering component is generated by the current control 155 … Parameters for executing the dithering can be stored permanently in the activation device 130 … The DC component that is to flow through the load 105 is then entered externally via the interface 140 as needed, and implemented automatically by the activation device 130 or the current control 155 … If the current actually flowing through the load 105 is to be supplied, then the momentary current can be sampled by means of the sampling device 160).
Regarding claim 36, Bange teaches the computer readable medium of claim 35, further comprising: changing ([0030], The activation device 130 is configured to superimpose the dithering component 215 with the externally specified DC component 210) at least one signal parameter ([0027], dithering component 215 can be only positive, only negative, or, as depicted, positive or negative at different points in time, in relation to the DC component 210 … Further parameters affecting the dithering can comprise an amplitude 230 or an increment 235) of a dither setpoint signal ([0031], determination takes place thereby on the basis of a momentary current flowing through the load 105, and one or more dithering parameters) for generating the oscillatory movement by comparing the movement parameter to the at least one setpoint value in order to adapt the oscillatory movement to the setpoint value (implicit functionality of activation device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US20170062110A1).
Regarding claim 22, Matsumoto teaches the method of claim 21, wherein in the scanning, the current and/or the voltage is/are scanned per dither period ([0087], The digital filter 27b calculates a moving average of the detected current Id during a period of the smoothing time constant Tf as a detected average current Idd, and a smoothing time constant Tf is a value more than a dither amplitude cycle Td).
Matsumoto does not teach scanning is 20 to 40 times per dither period.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to scan current 20 to 40 times per dither period, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rate of scanning of current to provide the advantage of reduced delay and better control or monitoring of the dithering.
Regarding claim 24, Matsumoto teaches the method of claim 23, wherein in the scanning, the current is scanned (e.g. current detection resistor 153) (fig.1).
Matsumoto does not teach the scanning is at least seven times per PWM period.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to scan current at least seven times per PWM period, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rate of scanning of current to provide the advantage of reduced delay and better control or monitoring of the dithering.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US20170062110A1) and further in view of Ando (JP2016162852A; Translation attached).
Regarding claim 25, Matsumoto teaches the method of claim 19, wherein the current is scanned and the voltage is computed.
Matsumoto does not teach the voltage is computed from a battery voltage and the duty cycle of a pulse width modulation signal.
Ando teaches in a similar field of endeavor of controlling dither amplitude, a voltage is computed from a battery voltage (page 3, power supply voltage VB) and the duty cycle of a pulse width modulation signal (page 3, intermittently outputting the power supply voltage VB to the terminal To based on the PWM signal).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the computation of voltage from a battery voltage and the duty cycle of a pulse width modulation signal in Matsumoto, as taught by Ando, as it provides the advantage of reduced friction between housing and the valve body.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bange (US20180350497A1) and further in view of Mizuno (US20180026532A1).
Regarding claim 26, Matsumoto teaches the method of claim 19.
Matsumoto does not teach, wherein a coil raw signal is filtered using a low-pass filter, whose limiting frequency is greater than the greatest occurring dither frequency.
Mizuno teaches in a similar field of endeavor of driving an inductive load, wherein a coil raw signal is filtered using a low-pass filter (e.g. noise filter 18) (fig.1) ([0029], noise filter 18 is a low-pass filter), whose limiting frequency is greater than the greatest occurring dither frequency (implicit, this is necessarily true for the operation of the circuit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the low-pass filter in Matsumoto, as taught by Mizuno, as it provides the advantage of suppressing noise.
Regarding claim 27, Matsumoto teaches The method of claim 19.
Matsumoto does not teach, wherein the coil signal or a prefiltered coil signal is digitally low-pass filtered, a limiting frequency of the filtering being in the order of magnitude of the dither signal, to generate a time derivation of the coil signal or of the prefiltered coil signal.
Mizuno teaches in a similar field of endeavor of driving an inductive load, wherein the coil signal or a prefiltered coil signal is digitally low-pass filtered (e.g. noise filter 18) (fig.1) ([0029], noise filter 18 is a low-pass filter), a limiting frequency of the filtering being in the order of magnitude of the dither signal (implicit, this is necessarily true for the operation of the circuit), to generate a time derivation of the coil signal or of the prefiltered coil signal ([0055], duty ratio setting part 26 calculates the duty ratio by proportional-integral-derivative (PID) control (step S150)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the low-pass filter in Matsumoto, as taught by Mizuno, as it provides the advantage of suppressing noise.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bange (US20180350497A1).
Regarding claim 22, Bange teaches the method of claim 21, wherein in the scanning, the current and/or the voltage is/are scanned per dither period ([0004], determination of the current, however, such that an average or effective value is determined over an entire dithering period).
Bange does not teach scanning is 20 to 40 times per dither period.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to scan current 20 to 40 times per dither period, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rate of scanning of current to provide the advantage of reduced delay and better control or monitoring of the dithering.

Claims 23, 24, 26, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bange (US20180350497A1) and further in view of Mizuno (US20180026532A1).
Regarding claim 23, Bange teaches the method of claim 19.
Bange does not teach, wherein in the scanning, the current and/or the voltage is/are scanned at a scanning rate that is a function of the PWM frequency and/or PWM period of the signal.
Mizuno teaches in a similar field of endeavor of driving an inductive load, wherein in the scanning, the current and/or the voltage is/are scanned at a scanning rate that is a function of the PWM frequency and/or PWM period of the signal (abstract, using actual currents at a start time point and an end time point of the PWM cycle period).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the scanning rate that is a function of the PWM frequency and/or PWM period of the signal in Bange, as taught by Mizuno, as it provides the advantage of protecting the main circuit from overvoltage.
Regarding claim 24, Bange and Mizuno teach the method of claim 23.
Bange and Mizuno do not teach, wherein in the scanning, the current and/or the voltage is/are scanned at least seven times per PWM period.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to scan current at least seven times per PWM period, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rate of scanning of current to provide the advantage of reduced delay and better control or monitoring of the dithering.
Regarding claim 26, Bange teaches the method of claim 19.
Bange does not teach, wherein a coil raw signal is filtered using a low-pass filter, whose limiting frequency is greater than the greatest occurring dither frequency.
Mizuno teaches in a similar field of endeavor of driving an inductive load, wherein a coil raw signal is filtered using a low-pass filter (e.g. noise filter 18) (fig.1) ([0029], noise filter 18 is a low-pass filter), whose limiting frequency is greater than the greatest occurring dither frequency (implicit, this is necessarily true for the operation of the circuit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the low-pass filter in Bange, as taught by Mizuno, as it provides the advantage of suppressing noise.
Regarding claim 27, Bange teaches The method of claim 19.
Bange does not teach, wherein the coil signal or a prefiltered coil signal is digitally low-pass filtered, a limiting frequency of the filtering being in the order of magnitude of the dither signal, to generate a time derivation of the coil signal or of the prefiltered coil signal.
Mizuno teaches in a similar field of endeavor of driving an inductive load, wherein the coil signal or a prefiltered coil signal is digitally low-pass filtered (e.g. noise filter 18) (fig.1) ([0029], noise filter 18 is a low-pass filter), a limiting frequency of the filtering being in the order of magnitude of the dither signal (implicit, this is necessarily true for the operation of the circuit), to generate a time derivation of the coil signal or of the prefiltered coil signal ([0055], duty ratio setting part 26 calculates the duty ratio by proportional-integral-derivative (PID) control (step S150)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the low-pass filter in Bange, as taught by Mizuno, as it provides the advantage of suppressing noise.
Regarding claim 29, Bange teaches the method of claim 19.
Bange does not teach, further comprising: averaging the coil signal to generate an averaged coil signal, the movement parameter being ascertained in the ascertaining by using the averaged coil signal.
Mizuno teaches in a similar field of endeavor of driving an inductive load, further comprising: averaging the coil signal to generate an averaged coil signal, the movement parameter being ascertained in the ascertaining by using the averaged coil signal ([0055], duty ratio setting part 26 calculates the duty ratio by proportional-integral-derivative (PID) control (step S150)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the averaged coil signal in Bange, as taught by Mizuno, as it provides the advantage of suppressing noise.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bange (US20180350497A1) and further in view of Ando (JP2016162852A; Translation attached).
Regarding claim 25, Bange teaches the method of claim 19, wherein the current is scanned and the voltage is computed.
Bange does not teach the voltage is computed from a battery voltage and the duty cycle of a pulse width modulation signal.
Ando teaches in a similar field of endeavor of controlling dither amplitude, a voltage is computed from a battery voltage (page 3, power supply voltage VB) and the duty cycle of a pulse width modulation signal (page 3, intermittently outputting the power supply voltage VB to the terminal To based on the PWM signal).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the computation of voltage from a battery voltage and the duty cycle of a pulse width modulation signal in Bange, as taught by Ando, as it provides the advantage of reduced friction between housing and the valve body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                           08/11/2022

/KEVIN J COMBER/Primary Examiner, Art Unit 2839